DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2020 has been entered.
 
Previous Rejections
Applicants' arguments, filed 16 November 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US Patent Application Publication 2013/0005870).

Kelly et al. discloses aqueous curable binder compositions containing at least one water-soluble carbohydrate binder and at least one polyacid crosslinking agent (abstract).  The water-soluble carbohydrate is preferably dextrin, maltodextrin, or glucose syrup (paragraph [12]), and the polyacid crosslinking agent is preferably citric acid or a homopolymer or copolymer of acrylic acid (paragraph [15]).  Examples disclosed by Kelly et al. crosslink maltodextrin with citric acid (example 2), though this example is an aqueous composition used as a binder composition, and thus does not read upon the instantly recited solid composition.
However, the binder composition disclosed is described by Kelly et al. as being used in a manner which would result in the resultant mixture being a solid (e.g. paragraph [62] of example 3).  Binder compositions were evaluated by applying them to sheets, excess being removed, and then drying and curing the binder composition on the sheets by heating in an oven.  The heating step would remove the water, and the result is a sheet which is a solid, the sheet containing the binder composition.  This process is a more specific version of the generic process suggested by Kelly et al. (paragraph [46]), where the aqueous curable binder composition is applied to a substrate and then cured using heat to result in a dry substrate with the binder thereon.
PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998).
 Instant claim 21 states that the maltodextrin is from one of a list of leguminous starches and that this starch comprised amylose in a specific range.  Kelly et al. does not disclose such details about the isolation of the maltodextrin.  However, maltodextrin is the ingredient present in the instantly recited claims, and maltodextrin is taught by Kelly et al.  The source from which the maltodextrin is obtained is considered to relate to the manner of preparing this ingredient, and not to further limiting the maltodextrin itself in the crosslinked polymer.  And the patent-ability of a product does not depend on its method of production, and if the product in such a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while Kelly et al. does not disclose the instantly recited method steps for obtaining the maltodextrin, the polysaccharide disclosed by Kelly et al. is the same material instantly recited as both result in maltodextrin, and thus the resultant cross-linked material disclosed by Kelly et al. reads on the limitations instantly recited. 
Thus, Kelly et al. discloses compositions comprising the individual elements of the instantly claimed combination (the maltodextrin and citric acid as a dried binder composition) and together these would provide a composition as instantly claimed.  However, Kelly et al. is not prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  Thus, independent instant claim 21 is rendered prima facie obvious, as well as dependent claims 22-24 (these limit the manner in which the maltodextrin was obtained) and instant claims 26-27 (these limit the crosslinking agent and citric acid reads on these limitations).
Instant claim 25 further limits the dextrose equivalence of the maltodextrin.  Kelly et al. states the dextrose equivalent of the maltodextrin in the examples is 20, which does not read upon the value recited by instant claim 25 (which is 17).  However, Kelly et al. further suggests using carbohydrates with a dextrose equivalent ranging from 4 to 40 (claim 1).  This range overlaps the value instantly recited.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05(A).
Instant claim 42 recites that the composition consists of the ingredients present.  The essential ingredients taught by Kelly et al. are the one water-soluble carbohydrate binder, at least one high acid polycarboxy copolymer, and at least one polyacid crosslinking agent (claim 1). The .

Claims 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US Patent Application Publication 2013/0005870) as applied to claim 21 above, and further in view of Trotta et al. (PCT Patent Application Publication WO 2012/147069).
Kelly et al. discloses compositions containing at least one water-soluble carbohydrate binder and at least one polyacid crosslinking agent (abstract).  The water-soluble carbohydrate is preferably dextrin, maltodextrin, or glucose syrup (paragraph [12]), and the polyacid crosslinking agent may be a polyanhydride (paragraph [15]).  However, Kelley et al. does not suggest the specific polyanhydride (pyromellitic dianhydride) recited by instant claim 30, or the water solubility of such a polymer.
Trotta et al. discusses preparations of dextrin that are cross-linked using polyfunctional cross-linking agents (abstract).  Useful such cross-linking agents include pyromellitic dianhydride (page 6, lines 26-34).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used pyromellitic dianhydride as the polyanhydride crosslinking agent in the disclosure of Kelly et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Further, this polymer is considered to be water insoluble, as recited by instant claim 41, as the same crosslinking agent and carbohydrate in the elected species are disclosed by 

Response to Arguments
	The Applicant argues that the rejections over Kelly et al. are not proper.  The Applicant refers to the declaration filed under 37 CFR 1.132 (concurrently submitted on 16 November 2020) to support the arguments. The Applicant argues that Kelley et al. requires the aqueous binder of Kelley et al. requires the water-soluble carbohydrate, a polyacid crosslinking agent, and an emulsion copolymer.  The Applicant argues that difference between the inventive example (as in the instant specification) and that disclosed by Kelly et al. shows that a solid composition “consisting essentially of” the cross-linked maltodextrin is materially different from that disclosed by Kelly et al., and thus the rejection is not proper.
	The Examiner acknowledges the arguments and the evidence presented, but does not consider them persuasive.  The declaration filed under 37 CFR 1.132 (submitted on 16 November 2020) compares two formulations as disclosed by Kelley et al. and an example for the instant specification, and shows that each encapsulates the test material, but the example for the specification encapsulates more of the test material. However, the evidence is not consider to overcome the rejection, as the difference in encapsulation efficiency does not support a conclusion that the disclosed polymeric material of Kelley et al. is excluded from the instant claims due to the transitional phrase “consisting essentially of.”
As stated in MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps and those that do not materially affect “the basic and novel characteristic(s) of the claimed invention.” 

	But even if en arguendo the specification is taken to disclose the basic and novel characteristics of the claimed invention, the arguments and the evidence are not found persuasive.  The transitional phrase limits the scope of a claim to “the specified materials or steps,” and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. Applicant has the bur-den of showing that the introduction of additional components would materially change the characteristics of applicant’s invention.
	In the declaration filed under 37 CFR 1.132 (submitted on 16 November 2020), two formulations as disclosed by Kelley et al. and an example for the instant specification are compared. The evidence shows that each formulation encapsulates the test material, but the example from the instant specification encapsulates more of the test material. However, all do encapsulate some of the test material. And lesser encapsulation ability than the inventive example are clearly within the scope of the invention, as example 10 demonstrates, where two inventive polymers are compared, and polymer 1 encapsulates over 300% more material than polymer 2.
	Thus, the evidence and arguments are not found persuasive, as the Applicant has not shown what that there are any additional materials present in the disclosed polymeric mixture of Kelley et al. which materially affect the basic and novel characteristic(s) of the claimed invention. As 

	The Applicant further argues that Trotta et al. does not cure the deficiencies of Kelly et al.  The Examiner does not consider Kelly et al. deficient, and thus the rejection over Trotta et al. and Kelly et al. is considered proper.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612